The attorney for the appellant has advised this court, by letter dated April 1, 1976, that the appeal from a "decision” of the Family Court, Dutchess County, dated March 2, 1976, has been withdrawn prior to a scheduled conference before Hon. Harry Gittleson. In accordance with the foregoing, the appeal is deemed withdrawn, without costs or disbursements. (This court has not passed upon the appealability of the paper sought to be reviewed.) Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.